     Case 2:20-cv-04241-JS Document 5 Filed 10/05/20 Page 1 of 3 PageID #: 19



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
KEVIN ELLIS,

                          Plaintiff,
                                                  ORDER
             -against-                            20-CV-4241(JS)

ANDREW SAUL, COMMISSIONER OF THE
SOCIAL SECURITY ADMINISTRATION OF
THE UNITED STATES,

                    Defendant.
----------------------------------X
APPEARANCES
For Plaintiff:      Christopher Mark Mukon, Esq.
                    The Law Office of Christopher Mukon, Esq.
                    38-11 Ditmars Blvd., #772
                    Astoria, NY 11105

For Defendant:            No appearance.

SEYBERT, District Judge:

             On     September    10,     2020,    plaintiff     Kevin     Ellis

(“Plaintiff”) filed a Complaint against the Commissioner of Social

Security seeking review of the decision of the Administrative Law

Judge pursuant to Section 205(g) of the Social Security Act, as

amended, 42 U.S.C. § 405(g), together with an application to

proceed in forma pauperis.           (IFP. Mot., D.E. 4.)     For the reasons

that follow, the application to proceed in forma pauperis is DENIED

WITHOUT PREJUDICE and with leave to renew upon completion of the

AO    239   in    forma   pauperis    application   form.      Alternatively,

Plaintiff may remit the $400.00 filing fee.

             On the in forma pauperis application, Plaintiff has left
     Case 2:20-cv-04241-JS Document 5 Filed 10/05/20 Page 2 of 3 PageID #: 20



blank the question that asks for employment status and reports

that he has not received any money from any source within the last

twelve (12) months.          (See IFP Mot., ¶¶ 2-3.)          Plaintiff avers

that he has $0.00 in cash or in a checking or savings account and

he    wrote   “none”   in    response   to   the   question   asking   for    the

identification of anything owned that is of value, including any

“automobiles, real estate, stocks, bonds, securities, jewelry, art

work or any other financial instrument or thing of value.”                   (See

IFP Mot., ¶¶ 4-5.)          Although Plaintiff reports “rent” and “food”

as his only regular monthly expenses, he does not provide the

amount of these expenses.          (IFP Mot., ¶ 6.)      In response to the

question on the form that calls for the description of “[a]ny debts

or financial obligations (describe the amounts owed and to whom

they are payable)”, Plaintiff again wrote “none”.             (IFP Mot. ¶ 8.)

              Thus, because the responses provided by Plaintiff on the

in forma pauperis application raise more questions than they

answer, and do not permit the Court to conclude that Plaintiff is

qualified to proceed in forma pauperis, Plaintiff’s application is

DENIED WITHOUT PREJUDICE to a renewal thereof upon completion of

the AO 239 in forma pauperis application form annexed to this

Order.     Under the circumstances, Plaintiff can best set forth his

current financial position on the long form in forma pauperis

application (AO 239).         Plaintiff is directed to either remit the


                                        2
  Case 2:20-cv-04241-JS Document 5 Filed 10/05/20 Page 3 of 3 PageID #: 21



$400.00 filing fee or complete and return the enclosed in forma

pauperis application within fourteen (14) days from the date of

this Order.   Plaintiff is cautioned that a failure to timely comply

with this Order will lead to dismissal of the Complaint without

prejudice and judgment will enter.

           The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this Order would not be taken in good faith

and therefore in forma pauperis status is denied for the purpose

of any appeal.    See Coppedge v. United States, 369 U.S. 438, 444-

45, 82 S. Ct. 917, 8 L. Ed. 2d 21 (1962).

           The Clerk of Court is directed to include the AO 239 in

forma pauperis application form with this Order.



                                         SO ORDERED.


                                          /s/ JOANNA SEYBERT
                                         Joanna Seybert, U.S.D.J.

Dated:   October    5 , 2020
         Central Islip, New York




                                     3
